Digitally signed by
                                                                           Reporter of
                                                                           Decisions
                                                                           Reason: I attest to
                       Illinois Official Reports                           the accuracy and
                                                                           integrity of this
                                                                           document
                               Appellate Court                             Date: 2018.03.29
                                                                           12:34:08 -05'00'



                  Horlacher v. Cohen, 2017 IL App (1st) 162712



Appellate Court   BARBARA S. HORLACHER, Plaintiff-Appellant, v. WILLIAM J.
Caption           COHEN, D.D.S., Defendant-Appellee.



District & No.    First District, Fourth Division
                  Docket No. 1-16-2712



Filed             December 21, 2017



Decision Under    Appeal from the Circuit Court of Cook County, No. 15-M2-2084; the
Review            Hon. Thaddeus Machnik, Judge, presiding.



Judgment          Affirmed.


Counsel on        Barbara S. Horlacher, of Northfield, appellant pro se.
Appeal
                  Linda J. Hay and Robert E. Elworth, of HeplerBroom LLC, of
                  Chicago, for appellee.



Panel             JUSTICE GORDON delivered the judgment of the court, with
                  opinion.
                  Presiding Justice Burke and Justice Ellis concurred in the judgment
                  and opinion.
                                             OPINION

¶1       Plaintiff Barbara S. Horlacher filed a pro se complaint in Cook County circuit court
     alleging malpractice by her dentist, defendant William J. Cohen. On this appeal, plaintiff
     appeals both (1) the trial court’s order, dated June 1, 2016, dismissing her third amended
     complaint with prejudice and (2) the trial court’s order, dated September 21, 2016, denying
     her motion to reconsider.
¶2       For the reasons discussed below, we find (1) that the trial court correctly dismissed
     plaintiff’s third amended complaint on June 1, 2016, when plaintiff failed to include a
     statutorily required written report from another dentist concluding that “a reasonable and
     meritorious cause” for her action existed (735 ILCS 5/2-622(a)(1) (West 2014)) and (2) that
     the trial court did not abuse its discretion by subsequently denying plaintiff’s motion to
     reconsider, when plaintiff included the required report in support of this motion—although
     the trial court had already given plaintiff three previous chances, over the course of an entire
     year, to amend her complaint and attach a report supporting her claims. For the following
     reasons, we affirm.

¶3                                          BACKGROUND
¶4                                       I. Original Complaint
¶5       On May 28, 2015, plaintiff filed a pro se complaint against defendant, alleging dental
     malpractice in connection with his treatment of tooth No. 31. Specifically, the complaint
     alleged:
                 “Damage and/or loss of four 2nd (second) molar teeth due to infection and/or
             fracture of 2nd molar #31 by Dr. William Cohen as he entered Tooth #31’s cap with a
             drill causing a fracture with bone marrow oozing into tooth #31. This suit represents
             the cost to replace these four teeth with dental implants and nowhere near
             approach[e]s medical and antibiotic costs ensued nor possible loss of all of my teeth,
             nor death of two of my older doctors from infection by my gram positive staph
             infection which was systemic. This was a case of intent. Also, Dr. Wm. J. Cohen
             never informed me of this fracture. Negligence.” (Emphasis in original.)
¶6       On July 6, 2015, plaintiff moved to amend her complaint and a day later, on July 7, 2015,
     defendant moved to dismiss, claiming, first, that plaintiff failed to file an affidavit, as
     required by section 2-622 of the Code of Civil Procedure (Code) (735 ILCS 5/2-622(a)(1)
     (West 2014)), that she had consulted and reviewed the facts of the case with a licensed
     dentist who had determined there was a reasonable and meritorious cause for filing suit.
     Second, defendant claimed that plaintiff failed to state the dates of treatment and, thus, failed
     to allege that the suit fell within the two-year statute of limitations. 735 ILCS 5/13-212(a)
     (West 2014) (“no action for damages for injury *** against any *** dentist *** arising out of
     patient care shall be brought more than 2 years after the date on which the claimant knew ***
     of the existence of the injury”).




                                                 -2-
¶7                                      II. First Amended Complaint
¶8         On July 13, 2015, plaintiff filed her first amended complaint, which, like the original
       complaint, alleged malpractice in connection with the treatment of tooth No. 31. Specifically,
       the first amended complaint alleged:
                “Damage or loss to molar #31 and all other second molars and gums by infection and
                fracture of molar #31 by Dr. William J. Cohen as he entered tooth #31’s cap with a
                drill causing bone marrow to ooz[e] into tooth #31. Damages include pain and
                suffering due to gram positive infection, repeat periodontal care, root canal work, oral
                surgery and medical care including medications, all of which are due to Dr. William
                J. Cohen’s negligence in 2008. Dr. Wm. J. Cohen never told me the tooth was
                fractured! (#31). Brief to follow. Affidavit to follow.” (Emphases in original.)
¶9         On July 13, 2015, plaintiff also filed a pro se brief in which she claimed (1) that her
       reviewing endodontist was out of town but that she could file her own affidavit because she
       was a registered health professional and (2) that the date of treatment was approximately
       August 2008. Plaintiff attached her own affidavit and documents showing that she was a
       technologist in hematology.
¶ 10       On July 13, 2015, the trial court granted plaintiff leave to file her first amended
       complaint.
¶ 11       On September 8, 2015, plaintiff moved to amend her first amended complaint (1) to add a
       claim with respect to the “ ‘res ipsa loqu[itu]r’ doctrine to [her] negligence” claim and (2) to
       add claims of “possible manslaughter and elder abuse in regard to [plaintiff], due to gram
       positive infection” and because “it was not possible to extract tooth #31 as [she] was on
       prescribed periactin which interferes with platelet and bleeding function.”
¶ 12       On September 9, 2015, the trial court granted defendant’s motion to dismiss the first
       amended complaint “without prejudice” and granted plaintiff “28 days until October 7, 2015
       to file her final amended complaint with proper affidavits attached.”

¶ 13                                 III. Second Amended Complaint
¶ 14       On October 8, 2015, a day after it was due, plaintiff filed her second amended complaint,
       which, like her prior complaints, alleged dental malpractice in connection with the treatment
       of tooth No. 31.1 However, this complaint added the date of treatment of that tooth, which
       was September 2, 2008. In addition, the complaint alleged that plaintiff did not leave
       defendant’s care until May 21, 2013, that she did not discover the injury until May 30, 2013,
       that she filed suit within two years of the date of discovery, and that she had received her
       dental records from defendant but they were incomplete.
¶ 15       Specifically, the second amended complaint alleged:
               “Loss of Molar #31 due to vertical root fracture, breakage and damage of all other
               second molars, decay and chipped right front incisor, inflammation of gums by
               infection and fracture of molar #31 by Dr. William J. Cohen as he entered tooth #31’s

           1
            The second amended complaint also mentions tooth No. 18. However, an affidavit later submitted
       by plaintiff from Dr. Mark Steinberg makes clear that the damage to tooth No. 18 was the result of the
       treatment of tooth No. 31. Dr. Steinberg averred: “Lower second molar #18 became infected from tooth
       #31.” Infra ¶ 38.

                                                     -3-
               cap with a dental drill causing bone marrow (per Dr. Russell Baer) to ooz[e] into
               tooth #31. Damages include pain and suffering due to gram positive, life-threatening
               infection (systemic), need for repeat periodontal treatment, root canal work, oral
               surgery with bone graft and medical care including medications; all of which are due
               to Dr. William J. Cohen’s negligence on 9-2-08. Also there is the cost of
               implantation.
                   My dental records subpoen[a]ed from Dr. Cohen’s office state that when I arrived
               in Dr. Cohen’s office to get my teeth cleaned on Aug. 19, 2008, both my teeth and
               gums were healthy and in good condition. When I left Dr. Cohen’s care on May 21,
               2013, I had broken and chipped teeth, inflammed [sic] gums with life-threatening
               infection, decay, an urgent need of a cap on molar #18, a vertical root fracture in
               molar #31 and missing x-rays a month apart as well as other missing records (letter
               sent out) after paying a total of a little over $14,500.
                   I am claiming negligence during the course of dental treatment, relying on the
               doctrines ‘res ipsa loquitur’ and failure to inform of the consequences of the
               procedures. The abscess near the root of molar #31 did not begin to form until 10
               months into treatment. The cap of molar #31 was removed because it had a hole in it.
               This was a puncture injury which the staph bacteria have a great affinity for! This
               x-ray was missing from the subpoena[ed] records as well as the initial full mouth
               x-rays, back-up systems exist to prevent loss of computer records. Records were lost
               here prior to 7 year retention laws! This is negligence too.
                   I did not know that I had a systemic infection from a dental cause nor that I had a
               vertical root fracture of molar #31 until the surround disc (Exhibit B) was taken on
               5-30-13 by the endodontist. I filed this lawsuit a few days short of two years from
               5-30-13 as it relates to the statute of limitations. A reasonable dentist would have
               informed a patient of the consequences of the procedures prior to treatment, giving
               them a chance to get a second opinion or decline treatment for any reason including
               financial at that time. Standard periodontal treatment as was performed at the
               University of Chicago two years before, may have been all that was necessary. We
               intend to make use of ‘res ipsa loquitur’ as defined by section 2-113 of the Code of
               Civil Procedure. There appears to be some tampering with dental records. We will
               attempt to prove intent as it relates to ‘statute of limitations.’ ” (Emphases in
               original.)
¶ 16       In addition, plaintiff submitted her own affidavit, which averred that she had “consulted
       and reviewed the facts of the case *** with the Reviewing Health Professional” who was a
       dentist.2 Plaintiff also included a signed letter from a dentist recommending extraction of
       tooth No. 31 and a “Reviewing Dental Professional’s Written Report,” which discussed
       almost exclusively tooth No. 31
¶ 17       On November 10, 2015, defendant moved to dismiss on several grounds including
       (1) that any claims concerning tooth No. 31 were barred by the statute of limitations and the

           2
            Although the reviewing dentist is not named in her affidavit or in the attached “Reviewing Dental
       Professional’s Written Report,” the statute specifically states that she does not have to name the
       reviewing dentist. 735 ILCS 5/2-622(a)(1) (West 2014) (“information which would identify the
       reviewing health professional may be deleted” from the written report).

                                                     -4-
       statute of repose, (2) that any claims concerning the treatment of other teeth failed to state the
       dates of treatment, and (3) that the “Reviewing Dental Professional’s Written Report”
       concerned only tooth No. 31. Defendant moved to dismiss pursuant to sections 2-615, 2-619
       and 2-622 of the Code (735 ILCS 5/2-615, 2-619, 2-622 (West 2014)).
¶ 18       On December 2, 2015, plaintiff filed a brief in which she claimed, among other things,
       fraudulent concealment by defendant, and she attached exhibits including her dental records.
       On December 18, 2015, defendant filed a reply in which he argued, among other things, that
       plaintiff failed to allege any statements or acts by defendant that would constitute fraudulent
       concealment.
¶ 19       On January 13, 2016, the trial court granted defendant’s motion to dismiss without
       prejudice and granted plaintiff “leave to file her Third and Final Amended Complaint no later
       than February 16, 2016.”

¶ 20                                   IV. Third Amended Complaint
¶ 21        On February 16, 2016, plaintiff filed her third amended complaint, consisting of five
       handwritten pages that sought damages for allegedly negligent dental treatment by defendant
       with respect to tooth No. 31, as well as other teeth. Although the complaint provides some
       dates, it does not distinguish between those dates when the allegedly negligent treatment was
       performed by defendant and those dates when the alleged injuries were discovered by other
       dentists. Thus, for example, the complaint alleges that there was a “deep drill injury” to tooth
       No. 31 on September 2, 2008, which apparently was done by defendant based on prior
       documents. However, the complaint further alleges that tooth No. 18 collapsed between
       September 2, 2008, and March 12, 2010, without specifying whether defendant or some other
       dentist was treating her on March 2, 2010. The complaint also alleges that she received
       “treatment of molars #18, #31 and gums” “on 3-12-10” and “5-11-10 to present” without
       stating who was treating her during this time. The complaint also makes allegations
       concerning an “Invisalign” treatment under a heading that states “2-28-09 to 7-7-09 plus.”
¶ 22        With respect to the statutes of limitation and repose, plaintiff alleged that she filed her
       first complaint on May 28, 2015, and that “I did not know that I had a systemic infection
       from a dental cause nor that I had a vertical root fracture of molar #31 until the disc (Exhibit
       B) was taken on 5-30-13 by the endodontist.” Plaintiff alleged that defendant tried “getting
       past the statutes of limitation and repose” when he told her to find a dentist to do a
       “hemisection” when he knew no one would do this procedure and when he blamed the
       condition of tooth No. 31 on her endodontist “as a failed root canal.” (Emphasis in original.)
¶ 23        Plaintiff also alleged that she needed missing X-rays, which she claimed that defendant
       was required to keep for 12 years. Plaintiff claimed that she should have 90 days after receipt
       of the X-rays in order to file a written report, and she requested that the court not rule on the
       limitation and repose statutes until after depositions were taken concerning the incomplete
       records.
¶ 24        Attached to the third amended complaint was an affidavit from plaintiff, which averred,
       in relevant part, about the missing records:
                “The dental records of [plaintiff] arrived by certified mail incomplete on August 1,
                2015. The missing initial full-mouth x-rays would verify the presence of decay and
                thus the necessity for treatment of tooth #30 and #31 on 9-2-08 or any other lower


                                                   -5-
                teeth which is not true for a computer image ***. The missing x-ray of tooth #31
                dated 7-7-09 would verify the treatment of tooth #31 on 7-7-09 *** beginning of a
                root ab[s]cess in Tooth #31, ten months after the drill injury on 9-2-08 to the capped
                tooth #31.”
¶ 25        Plaintiff’s affidavit did not attach a written report from a reviewing dentist. 735 ILCS
       5/2-622(a)(1) (West 2014) (“A copy of the written report, clearly identifying the plaintiff and
       the reasons for the reviewing health professional’s determination that a reasonable and
       meritorious cause for the filing of the action exists, must be attached to the affidavit ***.”).
       However, plaintiff’s affidavit averred that she was executing her affidavit—not pursuant to
       subsection (a)(1) of section 2-622 of the Code—but alternatively pursuant to subsection
       (a)(3), which permits an affidavit averring that plaintiff made a request for records and
       defendant failed to produce them. 735 ILCS 5/2-622(a)(3) (West 2014) (plaintiff “shall file
       an affidavit, attached to the original and all copies of the complaint, declaring one of the
       following: *** 3. That a request has been made by the plaintiff *** for *** records *** and
       the party required to comply *** has failed to produce such records within 60 days”).
¶ 26        On March 14, 2016, defendant moved to dismiss plaintiff’s third amended complaint,
       claiming, among other things, that her action was barred by the relevant statutes of
       limitations and repose and that she failed to file a written report of a reviewing dentist as
       required by statute. Defendant again moved to dismiss pursuant to sections 2-615, 2-619 and
       2-622 of the Code (735 ILCS 5/2-615, 2-619, 2-622 (West 2014)). Defendant’s motion
       claimed that plaintiff alleged damages resulting from defendant’s treatment of (1) tooth No.
       31 on September 2, 2008, (2) tooth No. 18 between September 2, 2008, and March 12, 2010,
       (3) tooth No. 7 on July 18, 2011, and (4) teeth Nos. 15 and 2 on unspecified dates.
¶ 27        With respect to plaintiff’s allegations of missing records, defendant’s motion argued in
       relevant part:
                “[Plaintiff] was provided copies of all of the records and x-rays in [defendant’s] files
                via a letter from [defendant’s] attorneys dated July 29, 2015. *** There are no
                additional records to be produced ***.”
       Defendant’s motion made no response to plaintiff’s claim that certain records were missing
       as stated, specifically, in her affidavit: (1) the initial full-mouth X-rays and (2) the X-ray of
       tooth No. 31, dated July 7, 2009.
¶ 28        On April 25, 2016, plaintiff responded, arguing among other things that she did not
       discover the injury until May 20, 2013 (735 ILCS 5/13-212(a) (West 2014) (no action for
       damages against a dentist “shall be brought more than 2 years after the date on which the
       claimant knew, or *** should have known” of the injury)). Plaintiff argued that her initial
       complaint was filed on May 28, 2015, that defendant created a computer chart on Sunday,
       June 7, 2015, which was “probably” when he “threw out” her initial full-mouth X-ray, and
       that she filed a subpoena for her dental records on July 13, 2015. Plaintiff claimed, without a
       citation, that “[t]he Illinois Code of Civil Procedure requires records to be retained 12 years if
       litigation is in progress.” Cf. 210 ILCS 90/1 (West 2014) (requiring hospitals, after being
       notified in writing that a particular X-ray is at issue, to retain that X-ray “for a period of 12
       years from the date that the X-ray photograph film was produced”); 225 ILCS 25/50 (West
       2014) (requiring dentists to make a record of all dental work in a manner and in sufficient
       detail that it may be used for identification purposes and to maintain these records for 10
       years).

                                                   -6-
¶ 29       Plaintiff also argued fraudulent concealment and that:
                “There is a new rule that the Reviewing Health or Dental Professional does not have
                to identify him or herself on the written report. With no signature there can be no
                affidavit to notarize. The Reviewing Dentist can, however, be involved in
                depositions.”
¶ 30       On May 9, 2016, defendant replied, arguing among other things (1) that plaintiff had
       merely photocopied her prior response to defendant’s motion to dismiss plaintiff’s prior
       complaint, crossed out a few paragraphs, and added a one-page “Addendum”; (2) that
       plaintiff still had not provided a report of a reviewing dentist (735 ILCS 5/2-622(a)(1) (West
       2014)); and (3) that, in the one-page “Addendum,” plaintiff “raised for the first time
       allegations regarding Invisalign treatment.” Actually, that last part is not accurate. Plaintiff
       raised the allegations regarding the Invisalign treatment in her third amended complaint.
¶ 31       On June 1, 2016, plaintiff filed a motion, asking for 90 days “from the time all of my
       dental records are received” in order to obtain a reviewing dentist’s report. (Emphasis in
       original.) See 735 ILCS 5/2-622(a)(3) (West 2014) (“the certificate and written report ***
       shall be filed within 90 days following receipt of the requested records”). Plaintiff argued
       that, “since the defendant can never submit initial x-rays, I should have a little more time.
       These x-rays were very important as they show and prove any scientific reason to drill or not
       to drill.” (Emphasis in original.)
¶ 32       In support of her motion for a continuance, plaintiff argued:
                “Exhibit ‘D’ of my dental records *** dated 3-12-2010 proves hemisection was stated
                by [defendant] as a means of saving tooth #31, as he invented the procedure, he knew
                neither he nor any other dentist would do this procedure. This date was within the two
                years of the incident of damage to tooth #31 on 9-2-2008 and did cause me not to file
                suit as I hunted fruitlessly for a dentist to do a hemisection, the limitations and repose
                statutes passed in time.” (Emphases in original.)
¶ 33       On June 1, 2016, the trial court entered an order, finding in relevant part:
                    “1) Defendant’s Motion to Dismiss Plaintiff’s Third Amended Complaint is
                granted with prejudice for the reasons set forth in Defendant’s motion and reply
                brief[.]
                    2) Plaintiff’s motion for a continuance is stricken as not timely.
                    3) Plaintiff’s oral request for a continuance is denied.”

¶ 34                                 V. Plaintiff’s Motion to Reconsider
¶ 35       On June 28, 2016, plaintiff moved to reconsider, stating among other things (1) that
       defendant told her “to seek a hemi-section which is not an existing possibility as no dentist
       will do it!”; (2) that plaintiff would settle for $40,000; and (3) that “Dr. Ashkena[z] was out
       of town until 6-28-16,”3 and “[m]y expert witness Dr. Paul Ashkenaz, states that no one
       knew the vertical root fracture in tooth #31 existed with the complications caused by it until
       he made the disc (Exhibit B) on 5-30-2013. The case was filed on 5-28-15 within two years


          3
           In her brief filed on July 15, 2015, plaintiff claimed that her “expert witness and reviewing
       Endodontist is out of town until Aug. 3, 2015.”

                                                    -7-
       of the time of discovery according to section 13-215 of the Illinois Code of Civil Procedure
       which allows for five years.” (Emphases in original.)
¶ 36       On August 3, 2016, the trial court set a briefing schedule on plaintiff’s motion to
       reconsider and a hearing for September 21, 2016. Defendant’s response was due August 17,
       2016, but it is not in the appellate record.4
¶ 37       On September 13, 2016, plaintiff filed her reply brief with exhibits including (1) a letter
       from defendant’s attorney, dated July 29, 2015, accompanying defendant’s document
       production and (2) a “Reviewing Dental Professional’s Written Report” and an “Affidavit for
       Reviewing Health Professional” from Mark Steinberg, DDS, MD. 5 The letter from
       defendant’s attorney stated, in relevant part:
               “We are in receipt of your subpoena for records. Enclosed are copies of all of Dr.
               Cohen’s records relating to your care and treatment that are in our possession. Dr.
               Cohen was unable to locate your initial full mouth x-rays from 2008 due to a change
               in office software.”
       Based on the above letter, plaintiff argued (1) that defendant had lost pertinent X-rays;
       (2) that defendant’s destruction of these records was in violation of section 50 of the Illinois
       Dental Practice Act (225 ILCS 25/50 (West 2014)) requiring maintenance of these records
       for 10 years; and (3) that, since she did not have to file a written report until 90 days
       following receipt of the requested records and “[s]ince the Defendant *** can never
       completely fulfill this requirement, by their own admission, the plaintiff *** has an indefinite
       period of time to produce the Certificate and Written Report which are herein included.”
       (Emphasis in original.)
¶ 38       Dr. Mark Steinberg averred, in full, in his affidavit:
                   “In accordance with section 2-622 of the Code of Civil Procedure, I have
               reviewed the facts of case # 15M202084. There was a hole in the cap at the
               mesial-buccal surface of lower second molar #31 consistent with penetration by a
               dental drill which occurred on 9-2-08. The resultant injection responded to the
               antibiotic, V-Clin K 500 mgms, first pr[e]scribed by [defendant] on 3-12-10 for gram
               positive microorganisms consistent with puncture wound injury to tooth #31 on
               9-2-08. Lower second molar #18 became infected from tooth #31. Second upper
               molars #2 and #15 began to erupt due to the lack of opposing surfaces of the lower
               second molars #31 and #18 prior to two years from 9-2-08. The damage to second
               molars #18, #2 and #15 and the infection of #18 and all gums was caused by the
               negligence and damage to tooth #31 on 9-2-08 and occurred within two years of
               9-2-08. The infection of gums occurred prior to 3-12-10 and requires complete
               periodontal treatment.
                   The invisalign treatment initiated on 2-23-09 by [defendant] was accomplished by
               pulling the lower teeth back from a fractured lower right second molar #31 and
               should not have been performed. Prior to the 11-16-09 appointment, the patient,
               [plaintiff], was not informed by the staff to save invisalign upper aligner #5 as a
           4
             Plaintiff claimed in her reply brief, filed September 14, 2016, that defendant failed to file a brief in
       response to her motion to reconsider.
           5
             Steinberg’s affidavit was sworn to under penalty of perjury as provided by section 1-109 of the
       Code. 735 ILCS 5/1-109 (West 2014).

                                                         -8-
               retainer for upper teeth. Instead, she was told to toss out all aligners after their use!
               This negligence resulted in upper front tooth #8 becoming twisted.
                   Initial full mouth x-rays were transferred to a computer chart and then disposed of
               on 6-7-15 prior to the 10 year retention rule in section 50 of the Illinois Dental
               Practice Act.
                   For these reasons, I attest that negligence has occurred and that there is a
               reasonable and Meritorious cause for filing of this lawsuit. I attest that a reasonable
               health professional would have informed the patient, [plaintiff], of the consequences
               of these procedures before treatment.” (Emphases in original.)
¶ 39       On September 21, 2016, the trial court entered an order denying plaintiff’s motion to
       reconsider. The order did not provide reasons and did not state that reasons were provided in
       open court.
¶ 40       On September 26, 2016, plaintiff filed a timely notice of appeal, stating that she was
       appealing both (1) the trial court’s order, dated June 1, 2016, dismissing her third amended
       complaint with prejudice and (2) the trial court’s order, dated September 21, 2016, denying
       her motion to reconsider. Plaintiff filed her notice pro se and continues to represent herself
       pro se on this appeal.

¶ 41                                            ANALYSIS
¶ 42       On appeal, plaintiff claims, among other things (1) that the trial court mistakenly applied
       the statutes of limitation and repose (735 ILCS 5/13-212(a) (West 2014)) and the exception
       from these statutes for fraudulent concealment (735 ILCS 5/13-215 (West 2014)); (2) that
       she discovered the injury on May 30, 2013, and brought suit on May 28, 2015, which was
       within two years of discovery (735 ILCS 5/13-212(a) (West 2014) (“2 years after the date on
       which the claimant knew”)); (3) that her “third amended complaint met the legal
       requirements in 735 ILCS 5/2-622 [(West 2014)],” which required an affidavit and a written
       report; (4) that, “since the defendant/appellee can never produce these so-called lost x-rays,
       the plaintiff/appellant theoretically would have forever to file the certificate and written
       report required by paragraph 1 instead of 90 days”; and (5) that the trial court failed to apply
       “Federal Hippaa Laws via Judicial Notice.”6
¶ 43       Since plaintiff appeals both the trial court’s dismissal order and its denial of her motion to
       reconsider, we consider both orders, in turn. For the reasons discussed below, we find (1) that
       the trial court correctly dismissed plaintiff’s third amended complaint, when plaintiff failed
       to include a statutorily required written report, and (2) that the trial court did not abuse its
       discretion by subsequently denying plaintiff’s motion to reconsider, when plaintiff included
       the required report in support of this motion—although the trial court had given plaintiff
       three previous chances, over the course of an entire year, to amend her complaint and attach a
       report that would support her claims. Since the failure to provide the report in a timely
       fashion is grounds for dismissal by itself, we need not address plaintiff’s other claims. People
       v. Johnson, 237 Ill. 2d 81, 89 (2010) (a reviewing court may affirm on any basis found in the
       record); In re Marriage of O’Malley, 2016 IL App (1st) 151118, ¶ 56 (“we may affirm on any
           6
            Concerning “Hippaa,” plaintiff argues in her appellate brief: “The Hippaa laws grant patients the
       right to make choices. It was his duty as a dentist to give me information and options so I could make
       treatment choices.”

                                                     -9-
       basis found in the record”).

¶ 44                                      I. Statutory Interpretation
¶ 45       This appeal requires us to interpret and apply the relevant statutes and, thus, to also apply
       the well-known principles of statutory interpretation. The primary objective of statutory
       interpretation is to give effect to the legislature’s intent, which is best indicated by the plain
       language of the statute itself. State of Illinois ex rel. Pusateri v. Peoples Gas Light & Coke
       Co., 2014 IL 116844, ¶ 8 (citing Citizens Opposing Pollution v. ExxonMobil Coal U.S.A.,
       2012 IL 111286, ¶ 23). Where the language is plain and unambiguous, we apply the statute
       without resort to further aids of statutory interpretation. In re Lance H., 2014 IL 114899, ¶ 11.
¶ 46       We consider the statute in its entirety, the reason for the law, the problems that the
       legislature intended to remedy with the law, and the consequences of construing it one way
       or the other. People v. Almond, 2015 IL 113817, ¶ 34 (we may “also consider the reason for
       the law and the problems intended to be remedied”); People v. Eppinger, 2013 IL 114121,
       ¶ 21 (legislative intent may be ascertained by considering “the statute in its entirety, its nature
       and object, and the consequences of construing it one way or the other”); In re Michael D.,
       2015 IL App (1st) 143181, ¶ 21.
¶ 47       Questions of statutory interpretation are reviewed de novo. People v. Schlosser, 2017 IL
       App (1st) 150355, ¶ 28; People v. Chatman, 2016 IL App (1st) 152395, ¶ 23. “De novo
       review means that we will perform the same analysis a trial court would perform.” Trzop v.
       Hudson, 2015 IL App (1st) 150419, ¶ 63.

¶ 48                                    II. Section 2-619 Dismissal
¶ 49       Sections 2-619 and 2-622 of the Code (735 ILCS 5/2-615, 2-619, 2-622 (West 2014))
       were among the grounds claimed in defendant’s motion to dismiss plaintiff’s third amended,
       and final, complaint. Section 2-622 expressly provides that a failure to comply with this
       section “shall be grounds for dismissal under Section 2-619.” 735 ILCS 5/2-622(g) (West
       2014).7
¶ 50       “A motion to dismiss, pursuant to section 2-619 of the Code, admits the legal sufficiency
       of the plaintiffs’ complaint, but asserts an affirmative defense or other matter that avoids or
       defeats the plaintiffs’ claim.” (Internal quotation marks omitted.) Trzop v. Hudson, 2015 IL
       App (1st) 150419, ¶ 63. “For a section 2-619 dismissal, our standard of review is de novo.”
       Trzop, 2015 IL App (1st) 150419, ¶ 63. As we already observed above, “[u]nder the de novo
       standard of review, this court owes no deference to the trial court.” (Internal quotation marks
       omitted.) Trzop, 2015 IL App (1st) 150419, ¶ 63. “In ruling on a section 2-619 motion to
       dismiss, the court must interpret the pleadings and supporting materials in the light most
       favorable to the nonmoving party.” Trzop, 2015 IL App (1st) 150419, ¶ 63.
¶ 51       Before considering whether a section 2-619 motion was properly granted, we must
       consider if the motion was properly brought. For a motion to be properly brought under
       section 2-619, the motion (1) must concern one of nine listed grounds and (2) must be filed

          7
           In addition, section 2-619(a)(5) of the Code provides for dismissal where “the action was not
       commenced within the time limited by law.” 735 ILCS 5/2-619(a)(5) (West 2014). As we explain
       below, there was a 90-day time limit for filing the report at issue.

                                                   - 10 -
       within the time for pleading. Wilson v. Molda, 396 Ill. App. 3d 100, 105 (2009); River Plaza
       Homeowner’s Ass’n v. Healey, 389 Ill. App. 3d 268, 275 (2009).
¶ 52        The Code provides that a section 2-619 motion may be brought on one of only nine listed
       grounds. 735 ILCS 5/2-619(a) (West 2014). One of these grounds is that the complaint is
       “barred by other affirmative matter avoiding the legal effect” of the claim (735 ILCS
       5/2-619(a)(9) (West 2014)), and section 2-622 expressly provides that a failure to comply
       with it is “grounds for dismissal under Section 2-619” (735 ILCS 5/2-622(g) (West 2014)).
       Thus, defendant satisfied the first requirement for a section 2-619 motion.
¶ 53        In addition, for a section 2-619 motion to be properly brought, it must not only concern a
       listed ground, but it must also be filed “within the time for pleading.” 735 ILCS 5/2-619(a)
       (West 2014); Trzop, 2015 IL App (1st) 150419, ¶ 67. The purpose of a section 2-619 motion
       is to dispose of issues of law and easily proved issues of fact at the onset of the litigation.
       Trzop, 2015 IL App (1st) 150419, ¶ 67. Generally, defendants are required to file an answer
       or otherwise appear within 30 days after service. Ill. S. Ct. R. 101(d) (eff. Jan. 1, 2016). In
       the case at bar, plaintiff filed her third amended complaint on February 16, 2016, and
       defendant filed his subsequent motion to dismiss on March 14, 2016, which was within 30
       days.
¶ 54        Moreover, since the record does not disclose that plaintiff claimed either at the trial level
       or on this appeal that defendant failed to file his section 2-619 motion within the time for
       pleading, any issue regarding the timeliness of his filing has been waived for our
       consideration. Wilson, 396 Ill. App. 3d at 105 (where plaintiff fails to raise any timeliness
       issue with respect to a section 2-619 motion, that issue is waived for consideration on
       appeal).
¶ 55        Thus, defendant satisfied the two requirements for properly bringing a section 2-619
       motion. We now analyze the question of whether it was properly granted.

¶ 56                                      III. The Required Report
¶ 57        Section 2-622(a) provides, in relevant part, that “In any action *** in which the plaintiff
       seeks damages for injuries *** by reason of medical, hospital, or other healing art
       malpractice, the plaintiff’s attorney or the plaintiff, if the plaintiff is proceeding pro se, shall
       file an affidavit, attached to the original and all copies of the complaint, declaring one of the
       following[.]” (Emphasis added.) 735 ILCS 5/2-622(a) (West 2014). As we discuss below,
       this section also requires “a written report,” attached to the plaintiff’s affidavit. 735 ILCS
       5/2-622(a)(1) (West 2014). By its express language, this section leaves no doubt that its
       requirements apply with equal force to plaintiffs “proceeding pro se.” 735 ILCS 5/2-622(a)
       (West 2014).
¶ 58        The term “ ‘ “healing art” malpractice,’ ” as used in section 2-622, is “ ‘a broad category
       that is not confined to actions against physicians and hospitals but rather *** also include[s]
       actions against other health professionals such as dentists.’ ” Jackson v. Chicago Classic
       Janitorial & Cleaning Service, Inc., 355 Ill. App. 3d 906, 910 (2005) (quoting Bernier v.
       Burris, 113 Ill. 2d 219, 226-27 (1986)). The purpose of the “report required by section
       2-622(a)(1)” is “to reduce the number of frivolous medical malpractice lawsuits at an early
       stage before litigation expenses mount.” Sullivan v. Edward Hospital, 209 Ill. 2d 100, 116-17
       (2004); Bernier, 113 Ill. 2d at 229 (“The history of the legislation amply demonstrates that it
       was enacted in response to what was perceived to be a crisis in the area of medical

                                                    - 11 -
       malpractice.”). See also Ripes v. Schlechter, 2017 IL App (1st) 161026, ¶ 14. Since this
       action is against a dentist, section 2-622, as well as its legislative purpose, applies to this
       action.
¶ 59        Section 2-622(a)(1) requires a pro se plaintiff to file with her complaint an affidavit
       averring:
               “That the affiant has consulted and reviewed the facts of the case with a health
               professional who the affiant reasonably believes: (i) is knowledgeable in the relevant
               issues involved in the particular action; (ii) practices or has practiced within the last 6
               years or teaches or has taught within the last 6 years in the same area of health care or
               medicine that is at issue in the particular action; and (iii) is qualified by experience or
               demonstrated competence in the subject of the case; that the reviewing health
               professional has determined in a written report, after a review of the medical record
               and other relevant material involved in the particular action that there is a reasonable
               and meritorious cause for the filing of such action; and that the affiant has concluded
               on the basis of the reviewing health professional’s review and consultation that there
               is a reasonable and meritorious cause for filing of such action.” 735 ILCS
               5/2-622(a)(1) (West 2014).
¶ 60        Specifically, with respect to “a dentist,” section 2-622(a)(1) requires that “the written
       report must be from a health professional licensed in the same profession, with the same class
       of license, as the defendant.” 735 ILCS 5/2-622(a)(1) (West 2014).
¶ 61        Section 2-622(a)(1) states that the written report “must be attached to the affidavit.” 735
       ILCS 5/2-622(a)(1) (West 2014). The report must “clearly identify[ ] the plaintiff and the
       reasons for the reviewing health professional’s determination that a reasonable and
       meritorious cause for the filing of the action exists.” 735 ILCS 5/2-622(a)(1) (West 2014).
       However, while the affidavit must identify the profession of the reviewing health
       professional, “information which would identify” him or her “may be deleted” from the copy
       of the written report attached to the affidavit. 735 ILCS 5/2-622(a)(1) (West 2014).
¶ 62        Although subsection (a)(1) requires that the report must be attached to the affidavit and
       that the affidavit must be filed with the complaint, subsections (a)(2) and (a)(3) provide two
       exceptions where a 90-day extension is permitted. 735 ILCS 5/2-622(a)(2), (a)(3) (West
       2014). “These two exceptions to the general rule have been described as ‘safety valves’ that
       permit the late filing of the affidavit and report required by section 2-622(a)(1).” Fox v.
       Gauto, 2013 IL App (5th) 110327, ¶ 18 (quoting Whamond v. McGill, 168 Ill. App. 3d 66, 70
       (1988)).
¶ 63        Subsection (a)(2) provides an exception when:
               “the affiant was unable to obtain a consultation required by paragraph 1 because a
               statute of limitations would impair the action and the consultation required could not
               be obtained before the expiration of the statute of limitations.” 735 ILCS
               5/2-622(a)(2) (West 2014).
       In this event, a plaintiff must submit with her complaint an affidavit stating the above facts.
       735 ILCS 5/2-622(a)(2) (West 2014). Then the “written report required by paragraph 1 shall
       be filed within 90 days after the filing of the complaint.” 735 ILCS 5/2-622(a)(2) (West
       2014).



                                                   - 12 -
¶ 64        The situation, described in subsection (a)(2), may have arguably applied to the filing of
       plaintiff’s original complaint. Plaintiff claimed that she did not discover the injury until May
       30, 2013, and she filed her original complaint on May 28, 2015, just two days short of the
       two-year statute of limitations. 735 ILCS 5/13-212(a) (West 2014). However, even if
       subsection (a)(2) applied, the extension would have lasted only 90 days or until August 26,
       2015.
¶ 65        On July 13, 2015, plaintiff filed a pro se brief claiming (1) that her reviewing endodontist
       was out of town until August 3, 2015, and (2) that she could file her own affidavit because
       she was a technologist in hematology.
¶ 66        Her second claim is flatly contradicted by the express words of the statute. Section
       2-622(a)(1) expressly provides that, with respect to “a dentist,” “the written report must be
       from a health professional licensed in the same profession, with the same class of license, as
       the defendant.” 735 ILCS 5/2-622(a)(1) (West 2014). A technologist in hematology is simply
       not a dentist.
¶ 67        As for her first claim, that her reviewing endodontist was out of town, Illinois Supreme
       Court Rule 183 provides that the court, for good cause shown, may extend the time for filing
       any pleading or doing any act required by the rules to be done within a limited time period.
       Ill. S. Ct. R. 183 (eff. Feb. 16, 2011). Courts have applied this “ ‘good cause’ ” rule to
       “situations when a plaintiff has not filed the required affidavit and report within 90 days” as
       section 2-622 required. Fox, 2013 IL App (5th) 110327, ¶¶ 25-29 (discussing cases where the
       rule was applied to section 2-622); Tucker v. St. James Hospital, 279 Ill. App. 3d 696, 704
       (1996) (the “good cause” rule applies to the 90-day time limit in section 2-622). Mistake,
       inadvertence, and attorney neglect are not “automatically excluded from the trial court’s
       consideration in determining whether good cause exists to grant an extension of time
       pursuant to Rule 183.” Vision Point of Sale, Inc. v. Haas, 226 Ill. 2d 334, 352 (2007).
       Although a failure to file the report is “grounds” for dismissing the complaint with prejudice
       (735 ILCS 5/2-622(g) (West 2014)), a dismissal with prejudice is not required. Fox, 2013 IL
       App (5th) 110327, ¶ 19; McCastle v. Mitchell B. Sheinkop, M.D., Ltd., 121 Ill. 2d 188, 192
       (1987). Instead, a trial court has the discretion to determine whether to dismiss the action
       based on the plaintiff’s failure to file the report or, alternatively, to allow plaintiff further
       time. Fox, 2013 IL App (5th) 110327, ¶ 19.
¶ 68        Plaintiff filed her original complaint on May 28, 2015, which she argued was two days
       from the end of the applicable limitations period. See 735 ILCS 5/2-622(a)(2) (West 2014) (a
       plaintiff may have an extra 90 days to file the written report if she files an affidavit stating
       she was not able to obtain it “before the expiration of the statute of limitations”). Almost two
       months later, on July 13, 2015, plaintiff first claimed that her reviewing endodontist was out
       of town. If the trial court had chosen to dismiss with prejudice at that point, we could not
       have found an abuse of discretion, where plaintiff failed to file an affidavit with her original
       complaint averring that “the consultation required could not be obtained before the expiration
       of the statute of limitations” (735 ILCS 5/2-622(a)(2) (West 2014)) as the statute required,
       where plaintiff did not first set forth her out-of-town endodontist claim until two months after
       such an affidavit was due and she further claimed that she could serve as her own reviewing
       professional.
¶ 69        However, the trial court did provide plaintiff with two more opportunities to amend her
       complaint and to file a report that would support her claims. First, on September 9, 2015, the

                                                  - 13 -
       trial court ordered plaintiff to file “her final amended complaint with proper affidavits
       attached” by October 7, 2015. On October 8, 2015, a day late, plaintiff filed her second
       amended complaint, with her affidavit and a “Reviewing Dental Professional’s Written
       Report.” The report concerned almost exclusively tooth No. 31. Thus, on January 13, 2016,
       the trial court granted defendant’s motion to dismiss without prejudice but granted plaintiff
       leave to file “her Third and Final Amended Complaint” by February 16, 2016.
¶ 70        With her third amended and final complaint, plaintiff failed to submit any written report
       and sought to invoke the second exception in section 2-622.
¶ 71        Section 2-622(a)(3) provides, in relevant part, that the plaintiff seeking to invoke this
       exception must submit an affidavit averring:
                “That a request has been made by the plaintiff or his attorney for examination and
                copying of records *** and the party required to comply *** has failed to produce
                such records within 60 days of the receipt of the request. If an affidavit is executed
                pursuant to this paragraph, *** [the] written report required by paragraph 1 shall be
                filed within 90 days following receipt of the requested records.” 735 ILCS
                5/2-622(a)(3) (West 2014).
¶ 72        In her affidavit, filed February 16, 2016, plaintiff stated, in relevant part:
                “This affidavit is being executed pursuant to paragraph No. 3 involving a request for
                dental records ***. The dental records of [plaintiff] arrived by certified mail
                incomplete on August 1, 2015.”
¶ 73        In her third amended and final complaint, plaintiff alleged that “I should have 90 days to
       get the *** written report from the time I receive one or both of these x-rays. I don’t know
       the rule for incomplete records. I would request that the court rule on limitation and repose
       statutes after pertinent depositions.” (Emphases in original.) These allegations indicate that
       plaintiff’s decision not to attach a written report to her third amended and final complaint
       was a deliberate and calculated decision rather than the result of mere oversight on her part.
       See Premo v. Falcone, 197 Ill. App. 3d 625, 630 (1990) (the legislature “intended to allow
       the trial court to have the discretion to permit plaintiff to amend the complaint to add an
       affidavit which was inadvertently omitted”).
¶ 74        On June 1, 2016, after the parties had already spent months fully briefing defendant’s
       fourth motion to dismiss, plaintiff moved for a continuance “to get reviewing dental affidavit
       and report as dentists are very busy8 and I am working and not well. I should have 90 days
       from the time all my dental records are received.” (Emphasis in original.) Plaintiff argued
       that she was entitled to more time “since the defendant can never submit initial x-rays.”
       (Emphasis in original.)
¶ 75        Section 2-622(a)(3) provides that the written report “shall be filed within 90 days
       following receipt of the requested records.” 735 ILCS 5/2-622(a)(3) (West 2014). Plaintiff
       admits that she received records from defendant on August 1, 2015. Ninety days from August
       1, 2015, was October 30, 2015. Plaintiff’s motion for a continuance was filed 10 months
       later—a far cry from the 90 days allowed by the statute—and plaintiff was still not willing to

          8
            Cf. Simpson v. Illinois Health Care Services, Inc., 225 Ill. App. 3d 685, 687-88 (1992) (the
       appellate court found that the trial court abused its discretion by dismissing when the plaintiff’s
       attorney detailed in an affidavit all the efforts he had made to obtain the physician’s report).

                                                   - 14 -
       file the report at that time, 10 months after receiving records from defendant. See Tucker, 279
       Ill. App. 3d at 704 (the trial court was “well within its discretion” to dismiss the plaintiff’s
       complaint when the report was filed 13 months after the suit at issue was filed).
¶ 76        Plaintiff argued before the trial court and before this court that, since some of the records
       were missing, the 90-day period never began to run and she had, in essence, unlimited time
       to file the written report.9 She asked the trial court to wait until “after pertinent depositions.”
       Plaintiff cites no cases to support this novel interpretation of section 2-622(a)(3), nor can we
       find any. The legislative purpose of the statute suggests otherwise. As noted above, the
       purpose of the statute was to stop frivolous malpractice suits at the pleading stage, rather than
       the discovery stage. Sullivan, 209 Ill. 2d at 116-17 (2004) (the legislative purpose was “to
       reduce the number of frivolous medical malpractice lawsuits at an early stage before
       litigation expenses mount”); Bernier, 113 Ill. 2d at 229 (“The history of the legislation amply
       demonstrates that it was enacted in response to what was perceived to be a crisis in the area
       of medical malpractice.”); see also Ripes, 2017 IL App (1st) 161026, ¶ 14; Fox, 2013 IL App
       (5th) 110327, ¶ 16 (section 2-622 “was designed to eliminate frivolous medical malpractice
       lawsuits at the pleading stage”). For this reason, even the “ ‘safety valve[ ]’ ” exceptions
       permitted extensions of only 90 days—not 10 months and certainly not the unlimited time
       that plaintiff argues for. Fox, 2013 IL App (5th) 110327, ¶ 18 (quoting Whamond, 168 Ill.
       App. 3d at 70). Thus, we do not find plaintiff’s argument persuasive, and we cannot find that
       the trial court erred by dismissing her suit on June 1, 2016.

¶ 77                                     IV. Motion to Reconsider
¶ 78       As noted above, plaintiff appeals both the original decision on June 1, 2016, and the trial
       court’s denial of her motion to reconsider on September 21, 2016.
¶ 79       The purpose of a motion to reconsider is to bring to the trial court’s attention a change in
       the law, an error in the trial court’s previous application of existing law, or newly discovered
       evidence that was not available at the time of the prior hearing or decision. Hachem v.
       Chicago Title Insurance Co., 2015 IL App (1st) 143188, ¶ 34; Emrikson v. Morfin, 2012 IL
       App (1st) 111687, ¶ 29; Belluomini v. Zaryczny, 2014 IL App (1st) 122664, ¶ 20; People v.
       $280,020 United States Currency, 372 Ill. App. 3d 785, 791 (2007).
¶ 80       When reviewing a motion to reconsider that is based on a trial court’s purported
       misapplication of existing law, our standard of review is de novo. Belluomini, 2014 IL App
       (1st) 122664, ¶ 20; $280,020 United States Currency, 372 Ill. App. 3d at 791. By contrast,
       where the motion to reconsider is based on new evidence, facts, or legal theories not
       presented in the prior proceedings, our standard of review is abuse of discretion. $280,020
       United States Currency, 372 Ill. App. 3d at 791; see also Belluomini, 2014 IL App (1st)
       122664, ¶ 20 (“Generally, a trial court’s ruling on a motion to reconsider is reviewed under
       the abuse of discretion standard.”); Luss v. Village of Forest Park, 377 Ill. App. 3d 318, 330
       (2007) (the standard of review for a trial court’s denial of a motion to reconsider is generally
       abuse of discretion).


           9
            In her pro se appellate brief, plaintiff argued: “Since the Defendant/Appellee can never produce
       these so-called lost x-rays, the Plaintiff/Appellant theoretically would have forever to file the ***
       written report required by paragraph 1 instead of 90 days.” (Emphasis in original.)

                                                    - 15 -
¶ 81        In the case at bar, plaintiff provided new evidence 10 in support of her motion to
       reconsider, namely, the report of Dr. Steinberg. Thus, our standard of review is abuse of
       discretion. An abuse of discretion occurs when a trial court’s decision is arbitrary, fanciful,
       unreasonable, or where no reasonable person would adopt the court’s view. Emrikson, 2012
       IL App (1st) 111687, ¶ 14.
¶ 82        Initially, we must determine whether Dr. Steinberg’s report qualifies as newly discovered
       evidence. See Emrikson, 2012 IL App (1st) 111687, ¶ 30. As we observed above, a motion to
       reconsider has a limited purpose, and it is to bring to the trial court’s attention (1) newly
       discovered evidence, (2) changes in the law, or (3) errors in the trial court’s prior application
       of existing law. E.g. Emrikson, 2012 IL App (1st) 111687, ¶ 29. Only the first category could
       possibly cover Dr. Steinberg’s report. With respect to a motion to reconsider in civil cases,
       newly discovered evidence has been defined as evidence that was not available at the time of
       the prior order or hearing. Emrikson, 2012 IL App (1st) 111687, ¶ 30; Landeros v. Equity
       Property & Development, 321 Ill. App. 3d 57, 65 (2001).
¶ 83        “In the absence of a reasonable explanation regarding why the evidence was not available
       at the time of the original hearing, the circuit court is under no obligation to consider it.”
       Emrikson, 2012 IL App (1st) 111687, ¶ 30 (“there was no reason for the circuit court to
       reconsider its decision on the basis of this evidence” where the plaintiff failed to provide an
       explanation as to why she was unable to learn of it prior to the original hearing); Landeros,
       321 Ill. App. 3d at 66 (where the “information was readily discoverable prior to the [original]
       hearing,” it did not qualify as newly discovered evidence and could be disregarded on a
       motion to reconsider); Gardner v. Navistar International Transportation Corp., 213 Ill. App.
       3d 242, 248 (1991) (the trial court was justified in disregarding an affidavit attached to
       plaintiff’s motion to reconsider, when the plaintiff failed to provide a reasonable explanation
       as to why it was not offered in response to the original motion).
¶ 84        “ ‘Trial courts should not allow litigants to stand mute, lose a motion, and then frantically
       gather evidentiary material to show that the court erred in its ruling.’ ” Landeros, 321 Ill.
       App. 3d at 65 (quoting Gardner, 213 Ill. App. 3d at 248). “Civil proceedings already suffer
       from far too many delays ***.” Gardner, 213 Ill. App. 3d at 248.
¶ 85        In addition, the trial court had already ordered plaintiff to file her “final”
       complaint—twice before. When litigants appear pro se, their status does not relieve them of
       their burden of complying with the court’s rules or orders. Oruta v. B.E.W., 2016 IL App
       (1st) 152735, ¶ 30; Holzrichter v. Yorath, 2013 IL App (1st) 110287, ¶ 78 (“In Illinois,
       parties choosing to represent themselves without a lawyer must comply with the same rules
       ***.”); Epstein v. Galuska, 362 Ill. App. 3d 36, 39 (2005).
¶ 86        In the case at bar, plaintiff filed Dr. Steinberg’s report for the first time as an attachment
       to the reply brief in support of her motion. Plaintiff provided no explanation in her motion to
       reconsider or in her reply brief as to why she could not have provided Dr. Steinberg’s report
       earlier. She argued only that, since defendant could never produce the records she requested,
       she had “an indefinite period of time” to produce the report. In sum, we cannot find that the
       trial court abused its discretion by denying plaintiff’s motion to reconsider, where plaintiff

           10
             To the extent that plaintiff intended her motion to reconsider as a challenge to the trial court’s
       application of existing law, our standard of review is de novo, and we do not find plaintiff’s arguments
       persuasive for the same reasons that we already explained in our prior section.

                                                     - 16 -
       supplied Dr. Steinberg’s report for the first time as part of her motion to reconsider, without a
       reasonable explanation for the delay, and despite repeated opportunities to amend her
       complaint.

¶ 87                                      CONCLUSION
¶ 88       For the foregoing reasons, we affirm the trial court’s order dismissing plaintiff’s third
       amended complaint with prejudice and the trial court’s denial of plaintiff’s motion to
       reconsider.

¶ 89      Affirmed.




                                                  - 17 -